DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 56 and 73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO/2017/183355 to Yamazaki (U.S. Patent Pub. No. 2020/0302873 A1 to Yamazaki is used as the translation below).
As to claim 56, Yamazaki discloses a pixel circuit comprising:
a light-emitting element (Fig. 3, paragraph 0051, where OLED is the light-emitting element);
a first capacitor, which is a metal insulator metal (MIM) capacitor (Fig. 3, 8 and 10, paragraphs 0051 and 0109-0110, where hold capacitance (Cs) is a metal insulator metal capacitor);
a second capacitor, which is a metal oxide semiconductor (MOS) capacitor (Fig. 3, paragraphs 0051-0061, where auxiliary capacitance (Cel) is the second capacitor);
a sampling transistor configured to supply data voltage from a data line to the first capacitor (Fig. 3, paragraphs 0050-0059, where transistor (Tsig) is the sampling transistor and supplies data voltage from signal line (16) to capacitor (Cs)); and
a driving transistor configured to supply, according to a voltage stored in the first capacitor, driving current from a first voltage line to the light-emitting element (Fig. 3, paragraphs 0051-0057, where drive transistor (Tdrv) supplies voltage from power supply line (DS) to OLED).
As to claim 73, Yamazaki discloses a pixel circuit comprising:
a light-emitting element configured to emit light at luminance corresponding to an amount of current (Fig. 3, paragraph 0051, where OLED is the light-emitting element);
a first capacitor, which is a metal insulator metal (MIM) capacitor (Fig. 3, 8 and 10, paragraphs 0051 and 0109-0110, where hold capacitance (Cs) is a metal insulator metal capacitor);
a second capacitor, which is a metal oxide semiconductor (MOS) capacitor (Fig. 3, paragraphs 0051-0061, where auxiliary capacitance (Cel) is the second capacitor);
2Application No. 16/764,215Docket No.: 880005-6416-U SO1a sampling transistor configured to supply data voltage from a data line to the first capacitor (Fig. 3, paragraphs 0050-0059, where transistor (Tsig) is the sampling transistor and supplies data voltage from signal line (16) to capacitor (Cs)); and
a driving transistor configured to supply driving current from a first voltage line to the light-emitting element according to a voltage stored in the first capacitor, wherein the first capacitor and the second capacitor are electrically connected to the driving transistor (Fig. 3, paragraphs 0051-0057, where drive transistor (Tdrv) supplies voltage from power supply line (DS) to OLED and capacitors (Cs, Cel) are connected to drive transistor (Tdrv)).
Allowable Subject Matter
Claims 74-88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a third capacitor, which is a metal insulator metal (MIM) capacitor”, in combination with the other limitations set forth in claim 74.
Claims 75-88 are dependent on claim 74.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.   Applicant argues, on page 2, lines 16-17, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627